755 F.2d 1395
Carl Ray SONGER, Petitioner-Appellant,v.Louie L. WAINWRIGHT, etc., and Richard L. Dugger, etc.,Respondents-Appellees.
No. 83-3500.
United States Court of Appeals,Eleventh Circuit.
Feb. 1, 1985.

Joseph Jordan, West Palm Beach, Fla., Deval L. Patrick, NAACP Legal Defense Fund, New York City, for petitioner-appellant.
Frank Lester Adams, III, Peggy A. Ouince, Asst. Attys. Gen., Tampa, Fla., for respondents-appellees.
Appeal from the United States District Court for the Middle District of Florida;  HOWELL W. MELTON, Judge.
Prior report:  755 F.2d 1394.
Before RONEY and VANCE, Circuit Judges, and SIMPSON, Senior Circuit Judge.

BY THE COURT:

1
On January 29, 1985 this Court denied a motion to recall the mandate pending en banc consideration of Hitchcock v. Wainwright, No. 83-3578.


2
A petition for rehearing has been filed.


3
Since further proceedings are pending before other courts, on the basis of a record which is not before this panel, the order denying recall of the mandate is amended by deleting therefrom the following sentence:


4
All of Songer's claims have been fully litigated and decided.


5
The petition for panel rehearing is DENIED.